DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

	In response to the Amendment received on 10/21/2020, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Amendment/Remarks, filed 10/21/2020, with respect to the rejection(s) of claim(s) 8-11 under 35 USC 103 as being unpatentable in view of Ishii et al (JPH 01131223) Sato (US2007/056187) have been fully considered and are not persuasive.  
Applicant appears to be arguing unexpected results found over the teachings of Ishii.  Applicant argues the allylic polymer used in comparative example 1, in the instant disclosure, are the type considered useful by Ishii and as can be seen by the properties in Table 2 has low adhesive properties.  However, it is deemed the diallyl resin set forth by Ishii are diallyl hydrogenated phthalate prepolymers which read on the polymers obtained by the instantly claimed allylic polymer wherein X is a saturated a-valet group of a 4 to 8 membered cyclic structure.  The allylic polymer resin used in comparative example 1 in the instant disclosure is does not appear to be a saturated allylic polymer from the technical disclosure, the DAP resin using said example comparative 1 is a diallyl phthalate resin which has a fully unsaturated benzene ring in the phthalate structure, thus the X moiety  in said DAP resin is a fully unsaturated benzene ring and 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved adherence to a plastic substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, it is deemed the combination of reference in absence of evidence to the contrary and/or convincing arguments still renders the instantly claimed invention obvious in view of the prior art.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH01131223 to Ishii et al in view of Sato et al (JP2007-056187).  
Ishii sets forth an overprint varnish ink composition.  Per example 9 , Ishii sets forth an overprint ink composition comprising 20 parts of pigment Lionol Red 2BW-X; 3 parts0 Irgacure 907;  65 parts a vehicle; and 12 parts dipentaerythritol hexaacrylate, wherein the vehicle comprises 50 parts of a diallyl hydrogenated phthalate compound (obtained in reference example 1) and 50 parts dipentaerythritol acrylate.  It is deemed the diallyl hydrogenated phthalate of reference example 1 reads on claims 8 and 9, wherein X would be a cyclohexane ring.  The dipentaerythritol hexaacrylate in the ink composition is deemed to anticipate claim 10.  The Irgacure 907 anticipates claim 11.  And the overprint ink composition of example 9 differs from claim 1 since Ishii sets forth applying said overprint to craft paper.  However, it is known in the prior art that similar radiation curable overprint varnish composition can be applied to substrates, such as paper, plastics, polymeric films, wood, treated cellulosic; and the like, as espoused by Sato et al.  Sato sets forth printing inks, such as overprint varnishes, that are radiation curable.  Said inks comprise comprising 0.1 to 15 % by weight of an esterification product obtained by reacting an animal or vegetable oil or its fatty acid monoester with an unsaturated carboxylic acid and .  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc